Citation Nr: 18100344
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 12-30 124
DATE:	April 9, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	5
 
REMANDED ISSUES
Entitlement to service connection for bilateral shoulder arthritis, entitlement to service connection for bilateral wrist arthritis, entitlement to service connection for bilateral thumb arthritis, entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to October 27, 2015, and in excess of 70 percent thereafter, and entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) are remanded for additional development.
The Veteran served on active duty from September 1964 to September 1967, to include service in the Republic of Vietnam.  The issue of entitlement to an increased disability rating for PTSD was remanded in October 2016.
The Board of Veterans Appeals (Board) notes that the issue of entitlement to service connection for bilateral hand arthritis was raised by the record in a July 2014 Notice of Disagreement and was referred to the Agency of Original Jurisdiction (AOJ) by the Board in October 2016.  As it does not appear that any action has been taken to adjudicate this claim, the Board again refers the matter to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).
With respect to the issues of entitlement to service connection for arthritis of the bilateral shoulders, wrists, and thumbs, the Board notes that the record reflects a general diagnosis of arthritis as well as notations of arthritic pain in the shoulders, wrists, and hands.  The Veteran asserts that his arthritis is caused by vibrations from firing thousands of rounds in service.  As no Department of Veterans Affairs (VA) examinations or opinions have been obtained, the Board finds remand is warranted so that such may be provided.
With respect to the issue of entitlement to an increased disability rating for PTSD, the Board notes that a December 2015 VA examination report, while listed under the Veterans name and Social Security number, clearly refers to a different Veteran.  In that regard, the examiner makes reference to a veteran who served on active duty from 1965 to 2005 and had tours in the Republic of Vietnam as well as Iraq.  The record reflects that an examination request was made to evaluate the Veterans PTSD in November 2015, but it is not clear whether the Veteran actually underwent VA examination between then and the next VA examination, which was conducted in April 2016.  Accordingly, the Board finds remand is warranted in order to determine whether the Veteran underwent VA examination in December 2015 and, if so, to ensure that the proper examination report is associated with the file and the claim is readjudicated using the correct evidence.  
While the Veteran has not yet perfected an appeal as to the issue of entitlement to a TDIU, the Board notes that a TDIU claim is always part of an increased rating claim when such claim is raised by the record; as such, it is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, since the matter of entitlement to a TDIU is inextricably intertwined with the issues remanded herein, it must also be remanded.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).
 
The matters are REMANDED for the following actions:
1. Ask the Veteran to identify all outstanding treatment records relevant to the claims for entitlement to service connection for arthritis of the bilateral shoulders, wrists, and thumbs, entitlement to an increased disability rating for PTSD, and entitlement to a TDIU.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017)), to include notifying the Veteran of the unavailability of the records. 
2. Determine whether the Veteran underwent VA examination with respect to his PTSD claim between January 2011 and April 2016.  If so, efforts should be taken to ensure that the correct examination report is associated with the claims file.  If no such examination report exists or can be found, an explanation of such should be provided to the Veteran and associated with the claims file.  
3. After the above records have been associated with the file, schedule the Veteran for a VA examination with respect to his claims for entitlement to service connection for arthritis of the bilateral shoulders, wrists, and thumbs.	  The claims file must be reviewed.
After review of the claims file and examination of the Veteran, the examiner should address all diagnoses related to the Veterans shoulders, wrists, and thumbs, and opine as to whether it is at least as likely as not (50 percent probability or greater) that such disabilities, including arthritis, had onset in or within one year of active duty service or are otherwise related to active duty service.  
The examiner should explain the reasons for any conclusion reached.  
4. After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate consideration, if in order.  
 
 
M. Donohue
Acting Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel

